 
Exhibit 10.1
 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT
 
This Series C Preferred Stock Purchase Agreement (this “Agreement”) is dated as
of February 6, 2020, between SANUWAVE Health, Inc., a Nevada corporation (the
“Company”), and the purchasers identified on the signature page hereto
(including their successors and assigns, the “Purchasers,” and each individually
a “Purchaser”).
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to sell to the Purchasers, and each Purchaser desires to
purchase from the Company, that aggregate number of shares of the Company’s
Series C Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Stock”), set forth opposite such Purchaser’s name on the signature page hereto
(which aggregate number for all Purchasers together shall collectively be
referred to herein as the “Preferred Shares”).
 
NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
the following terms have the meanings set forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Business Day” means any day except any Saturday, any Sunday, any day that is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Preferred Shares
pursuant to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount, (ii) the Company’s obligations to deliver the Preferred Shares, in each
case, have been satisfied or waived, and (iii) the Company has received the full
Subscription Amount for such Preferred Shares in immediately available funds,
but in no event later than the third Trading Day following the date hereof.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 

 
1

 
 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof to acquire, at any time,
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means the aggregate amount to be paid for the Preferred
Shares purchased hereunder as specified below the Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount”
in United States dollars and in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2018, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
 
 
2

 
  

ARTICLE II
PURCHASE AND SALE OF PREFERRED SHARES
 
2.1 Purchase of Preferred Shares; Closing. On the Closing Date, upon the terms
and subject to satisfaction of the conditions set forth in Section 2.3, below,
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and the Purchaser agrees to
purchase, the amount of Preferred Shares as set forth on the signature page
hereto. Upon satisfaction of the covenants and conditions set forth in Sections
2.2 and 2.3, the Closing shall occur at the offices of the Company or such other
location as the parties shall mutually agree. The parties agree that the Closing
may occur remotely by the electronic delivery of the closing documents set forth
in Section 2.2(a) and (b), with delivery of original, executed documents to
follow promptly thereafter.
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) evidence that the Certificate of Designation of the Preferred Shares in the
form attached hereto as Exhibit A (the “Certificate of Designation”) has been
filed and accepted by the Secretary of State of the State of Nevada; and
 
(iii) a certificate or certificates for the number of shares of Preferred Stock,
equal to the number of Preferred Shares set forth on the signature page hereto.
 
(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by the Purchaser; and
 
(ii) immediately available funds equal to the Purchaser’s Subscription Amount by
wire transfer in accordance with the Company’s written wire instructions to the
account as set forth on the signature page hereto.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of each Purchaser contained herein (unless as of
a specific date therein, in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed;
 

 
3

 
 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement; and
 
(iv)  the Certificate of Designation has been filed and accepted by the
Secretary of State of the State of Nevada.
 
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein, in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the U.S. Securities and Exchange Commission (the
“Commission”) or the Company’s principal Trading Market, and, from the date
hereof and at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, makes it reasonably impracticable or inadvisable to
purchase the Preferred Shares at the Closing; and
 
(vi) the Certificate of Designation has been filed and accepted by the Secretary
of State of the State of Nevada.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as described in the
SEC Reports (as defined in Section 3.1(h), below) or any information contained
or incorporated therein, which collectively shall be deemed a part hereof and
shall qualify any representation or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the SEC Reports, the
Company hereby makes the following representations and warranties to the
Purchaser that, as of the date hereof and as of the Closing Date:
 

 
4

 
 

(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
subsidiaries, all other references to the Subsidiaries, or any of them, in the
Transaction Documents shall be disregarded.
 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents, except to the extent that any such
default would not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”), provided that none of the following alone shall be
deemed, in and of itself, to constitute a Material Adverse Effect: (i) a change
in the market price or trading volume of the Common Stock or (ii) a change in
general economic conditions or affecting the industry in which the Company
operates generally (as opposed to Company-specific changes), so long as such
changes do not have a materially disproportionate effect on the Company. Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect, and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company, and no
further action is required by the Company, the board of directors of the Company
(the “Board of Directors”) or the Company’s stockholders in connection herewith
or therewith, other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 

 
5

 
 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Preferred Shares and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not reasonably be expected to result in a
Material Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement and
(ii) such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Preferred Shares. The Preferred Shares are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. Assuming the accuracy of each of
the representations and warranties of each Purchaser set forth in Section 3.2 of
this Agreement, the offer and issuance by the Company of the Preferred Shares is
exempt from registration under the Securities Act.
 
(g) Capitalization. As of the date hereof, the capitalization of the Company is
described in Schedule 3.1(g) attached hereto. The Company has not issued any
capital stock since its most recently filed Form 8-K current report under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act. No Person has any
right of first refusal, preemptive right, right of participation or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Preferred Shares
or as disclosed in the SEC Reports, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Preferred Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Other than the Required
Approvals, no further approval or authorization of any stockholder, the Board of
Directors or others is required for the issuance and sale of the Preferred
Shares. Except as disclosed in the SEC Reports, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 

 
6

 
 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, are collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal recurring adjustments.
 
(i) Absence of Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.
 
(j) No Undisclosed Events, Liabilities or Developments. Except for the issuance
of the Preferred Shares contemplated by this Agreement or as disclosed in the
SEC Reports, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced.
 

 
7

 
 

(k) Absence of Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) that (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Preferred Shares or (ii) would reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to the
knowledge of the Company, any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty that
would be required to be disclosed in SEC Reports. There has not been, and, to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or, to the knowledge of
the Company, any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(l) Employee Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company that
would reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all United States federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
 
(m) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except, in each case, as would not reasonably be
expected to result in a Material Adverse Effect.
 

 
8

 
 

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted as described in the SEC Reports,
except where the failure to possess such permits would not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or adverse modification of any Material Permit.
 
(o) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance, except where the failure to be in compliance would not reasonably be
expected to result in a Material Adverse Effect.
 
(p) Intellectual Property Rights. Except as set forth in the SEC Reports, the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other similar intellectual
property rights that are used in and necessary for the conduct of their
respective businesses as currently conducted as described in the SEC Reports and
which the failure to so have would reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received notice (written or
otherwise) that the conduct of its business as currently conducted as described
in the SEC Reports violates or infringes upon the intellectual property rights
of others, except for such conflicts or infringements that, individually or in
the aggregate, are not reasonably likely to result in a Material Adverse Effect.
To the knowledge of the Company, all of the Intellectual Property Rights of the
Company and its Subsidiaries are enforceable. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy and
confidentiality of all of their Intellectual Property Rights, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 

 
9

 
 

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee, stockholder, member or partner, in each case, in excess of
$150,000, other than for (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(s) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof and as of the Closing Date, except where the failure to be in compliance
would not result in a Material Adverse Effect.
 
(t) Internal Accounting and Disclosure Controls. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) under the
Exchange Act) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(u) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.
 

 
10

 
 

(v) Investment Company Status. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Preferred Shares, will not be
or be an Affiliate of, and for so long as the Purchasers hold any Preferred
Shares, will not be or be an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”). The Company shall conduct its business in a manner so that it
will not become an “investment company” subject to registration under the
Investment Company Act. To the Company’s knowledge, the Company is not
controlled by an “investment company.”
 
(w) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
(x) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Preferred Shares and the Purchaser’s ownership of the Preferred Shares.
 
(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes material, non-public information. The Company understands and
confirms that the Purchaser will rely on the foregoing representation in
effecting transactions in securities of the Company. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement, each as of the date of its issuance, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that the Purchaser does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby, other than those specifically set forth in Section 3.2
hereof.
 
(z) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalves, has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security under circumstances that would cause this
offering of the Preferred Shares to be integrated with prior offerings by the
Company for purposes of any applicable shareholder approval provisions of any
Trading Market on which any of the securities of the Company are listed or
designated.
 

 
11

 
 

(aa) Solvency. As disclosed in the SEC Reports, the Company does not currently
generate significant recurring revenue. The SEC Reports set forth, as of the
date hereof, all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness, except where such default would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.
 
(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
(cc) Anti-Bribery. Neither the Company nor any Subsidiary, nor to the knowledge
of the Company or any Subsidiary, any officer, employee, agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) that is in violation of law, or (iv) violated, in any
material respect, any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”).
 
(dd) Acknowledgment Regarding Purchaser’s Purchase of Preferred Shares. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby, and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby, is merely incidental to the
Purchaser’s purchase of the Preferred Shares. The Company further represents to
the Purchaser that the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.
 

 
12

 
 

(ee) Acknowledgement Regarding Purchaser’s Trading Activity. Anything in the
Transaction Documents to the contrary notwithstanding, it is understood and
acknowledged by the Company that: (i) the Purchaser has not been asked by the
Company to agree, nor has the Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Preferred
Shares for any specified term; (ii) past or future open market or other
transactions by the Purchaser, specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) the Purchaser, and
counter-parties in “derivative” transactions to which the Purchaser is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock, and (iv) the Purchaser shall not be deemed to have any affiliation with
or control over any arm’s length counter-party in any “derivative” transaction.
The Company further understands and acknowledges that (y) the Purchaser may
engage in hedging activities at various times during the period that the
Preferred Shares are outstanding and (z) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted. The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.
 
(ff) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Preferred
Shares, (ii) sold, bid for, or purchased, or paid any compensation for
soliciting purchases of, any of the Preferred Shares, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another Person to purchase any
other securities of the Company.
 
(gg) No Conflicts with Sanctions Laws. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary, is currently subject to any U.S.
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”)).
 
(hh) U.S. Real Property Holding Corporation. The Company is not and has never
been, and so long as any of the Preferred Shares are held by any of the
purchasers, shall become, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Company shall so certify upon Purchaser’s request.
 
(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”), and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 

 
13

 
 

(jj) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the USA Patriot Act
of 2001 and the applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company or any Subsidiary, threatened.
 
3.2 Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Company:
 
(a) Organization; Authority. The Purchaser is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.
 
(b) Validity; Enforcement. The execution and delivery of this Agreement and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of the
Purchaser. Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(c) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect on the ability of such Purchaser to perform its obligations
hereunder or consummate the transactions contemplated hereby and thereby on a
timely basis.
 

 
14

 
 

(d) No Public Sale or Distribution; No Understandings or Arrangements. Such
Purchaser understands that the Preferred Shares, and the shares of Common Stock
underlying the Preferred Shares (together, the “Securities”) are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting the Purchaser’s right to sell the
Securities otherwise in compliance with applicable federal and state securities
laws). The Purchaser is acquiring the Securities hereunder in the ordinary
course of its business.
 
(e) Accredited Investor Status. Such Purchaser is an “accredited investor” as
defined in Regulation D under the Securities Act.
 
(f) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(g) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Securities. The Purchaser is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.
 
(h) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser acknowledges and agrees
that neither the placement agent, if any, nor any Affiliate of the placement
agent, if any, has provided the Purchaser with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired. Neither the placement agent, if any, nor any Affiliate has made or
makes any representation as to the Company or the quality of the Securities and
the placement agent, if any, and any of its Affiliates may have acquired
non-public information with respect to the Company that the Purchaser agrees
need not be provided to it. In connection with the issuance of the Securities to
the Purchaser, neither the placement agent, if any, nor any of its Affiliates
has acted as a financial advisor or fiduciary to the Purchaser.
 

 
15

 
 

(i) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(j) Certain Transactions and Confidentiality. Such Purchaser has not, nor has
any Person acting on behalf of or pursuant to any understanding with the
Purchaser, directly or indirectly, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
(k) Ownership of Securities. The Purchaser, together with the Purchaser’s
Affiliates and associates and any Person with which the Purchaser is acting
jointly or in concert, will upon Closing beneficially own less than 10% of the
issued and outstanding shares of Common Stock, and, solely for purposes of
calculating such beneficial ownership for purposes of this Agreement, any such
Person will be deemed to beneficially own any shares of Common Stock that such
Person otherwise has the right to acquire within 60 days (including upon the
occurrence of a contingency or the making of a payment) pursuant to any
convertible security, agreement, arrangement, pledge or understanding, whether
or not in writing.
 
(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(m) Brokers or Finders. Neither such Purchaser nor any of its affiliates (as
defined in Rule 144) or any of their respective officers or directors has
employed any broker or finder or incurred any liability for any financial
advisory fee, brokerage fees, commissions or finder’s fee, and no broker or
finder has acted directly or indirectly for such Purchaser or any of its
affiliates or any of their respective officers or directors in connection with
this Agreement or the transactions contemplated hereby.
 
(n) Transfer or Resale. Such Purchaser understands that the Securities may only
be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Securities other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 3.2(o), the
Company may require the transferor thereof to provide the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement.
 

 
16

 
 

(o) Legends. Such Purchaser understands that the book-entry or other instruments
representing the Securities shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
Securities):
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR ASSIGNED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV
COVENANTS
 
4.1 Best Efforts. Each party shall use its reasonable best efforts to timely
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Section 2.3 of this Agreement.
 

4.2 Blue Sky. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Preferred Shares for, sale to the Purchasers at the applicable Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.
 

4.3 Conversion of Preferred Shares. Within five (5) Business Days following the
Initial Convertibility Date (as such term is defined in the Certificate of
Designation), each Purchaser hereby agrees to effect the conversion of all of
its Preferred Shares into Common Stock in accordance with Section 6 of the
Certificate of Designation by delivering a Notice of Conversion (as defined in
the Certificate of Designation) to the Company with a Conversion Date (as
defined in the Certificate of Designation) of no later than ten (10) Business
Days following the date on which Notice of Conversion is mailed or delivered to
the Company. In the event that the Purchaser fails to deliver such Notice of
Conversion within the time period required by this Section 4.3, the Purchaser
hereby constitutes and appoints the Chief Executive Officer and the Chief
Financial Officer of the Company, and each of them, with full power of
substitution, as the proxies of such Purchaser with respect to the execution and
delivery of the Notice of Conversion in accordance with this Section 4.3 on
behalf of such Purchaser. The proxy granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, is coupled with an interest and shall be
irrevocable.
 

 
17

 
 

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Preferred Shares for purposes of the rules and regulations of any Trading Market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.
 
4.5 Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00 a.m.
(New York City time) on the fourth Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K with the
Commission within the time required by the Exchange Act. From and after the
issuance of such press release, the Company shall have publicly disclosed all
material, non-public information delivered to the Purchaser by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents.
 
4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Preferred Shares hereunder for general corporate purposes, repayment of
Indebtedness, business development, working capital and general and
administrative expenses and shall not use such proceeds in violation of FCPA,
OFAC regulations and Anti-Money Laundering Laws, except where such violations
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.
 
4.8 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.6. The Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.6, the Purchaser will maintain the confidentiality of the existence
and terms of this transaction. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) the Purchaser does not make any representation,
warranty or covenant hereby that it will not engage in effecting transactions in
any securities of the Company after the time that the transactions contemplated
by this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.6, (ii) the Purchaser shall not be restricted
or prohibited from effecting any transactions in any securities of the Company
in accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.6 and (iii) the
Purchaser shall not have any duty of confidentiality to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.6.
 

 
18

 
 

ARTICLE V
TERMINATION
 
5.1 Termination. If the Closing shall not been consummated by February 7, 2020,
this Agreement shall automatically terminate without any further action by the
parties hereto; provided, however, that no such termination will affect the
right of either party to sue for any breach by the other party.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Preferred Shares to the Purchaser.
 
6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature page attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature page attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, (d) upon actual receipt by
the party to whom such notice is required to be given, or (e) upon delivery,
when sent by electronic mail (provided that the sending party does not receive
an automated rejection notice). The addresses, facsimile numbers and e-mail
addresses for such notices and communications shall be as set forth on the
signature page attached hereto.
 
6.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the holders of at least a majority of the
aggregate amount of Preferred Shares issued hereunder, or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 

 
19

 
 

6.5 Headings. The headings of this Agreement are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
the interpretation of any of the provisions of this Agreement.
 
6.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. Following the Closing, the
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser.”
 
6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns only,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 4.11.
 
6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such court is an improper or inconvenient venue for such
suit, action or proceeding. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. If either party shall commence an suit,
action or proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.11, the
prevailing party in such suit, action or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other reasonable costs and
expenses incurred with the investigation, preparation and prosecution of such
suit, action or proceeding.
 
6.9 Survival. Unless this Agreement is terminated under Section 5, the
representations and warranties contained in Sections 3.1(a) and (b) shall
survive the Closing, and the agreements and covenants contained in Article IV
shall survive the Closing until fully performed. Each Purchaser shall be
responsible only for its own representations, warranties, agreements, and
covenants hereunder.
 

 
20

 
 

6.10 Counterparts. This Agreement may be executed in two or more identical
counterparts, both of which when taken together shall be considered one and the
same agreement and this Agreement shall become effective when each party has
delivered its signature to the other party. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed), with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
6.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
6.12 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion, from time to time,
upon written notice to the Company, any relevant notice, demand or election, in
whole or in part, without prejudice to its future actions and rights.
 
6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages would not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and the Company therefore agrees that the
Purchasers shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.
 
6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered,
disgorged or required to be refunded, repaid or otherwise restored to the
Company, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then, to the extent of any such restoration, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 

 
21

 
 

6.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.
 
6.17 Liquidated Damages. The Company’s obligation to pay any amounts owing under
the Transaction Documents is a continuing obligation of the Company and shall
not terminate until all unpaid amounts have been paid, notwithstanding the fact
that the instrument or security pursuant to which such amounts are due and
payable shall have been canceled.
 
6.18 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.
 
6.19 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 

(Signature Pages Follow)
 
 
22

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Series C Preferred Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
SANUWAVE HEALTH, INC.
 
 
Address for Notice:
 
3360 Martin Farm Road, Suite 100
Suwanee, GA 30024
Attn: Chief Financial Officer
 
E-mail lisa.sundstrom@sanuwave.com
By: /s/ Lisa E. Sundstrom
     Name: Lisa E. Sundstrom
     Title: Chief Financial Officer
 
Fax: 678-569-0881
 
 

 

With a copy to (which shall not constitute notice):
 

Murray Indick, Esq. 
Morrison & Foerster LLP 
425 Market Street 
San Francisco, California 94105 
Phone: (415) 268-7000 
E-mail address: MIndick@mofo.com
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 

 
23

 
 
PURCHASER SIGNATURE PAGE TO SANUWAVE HEALTH, INC. SERIES C PREFERRED STOCK STOCK
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned has caused this Series C Preferred Stock
Purchase Agreement to be duly executed by an authorized signatory as of the date
first indicated above.
 
Name of
Purchaser:                                                                                                                                 
 
Signature of Authorized Signatory of Purchaser: 
 
Name of Authorized Signatory:

 
Title of Authorized Signatory: 

 
Email Address of Authorized Signatory: 
 
Facsimile Number of Authorized Signatory: _______________________________
 
Address for Notice to Purchaser:
 
  

 
 
 
Address for Delivery of the Preferred Shares to Purchaser (if not same as
address for notice):
 
 
 

 
 
Subscription Amount: $ 

 
Shares:

 
EIN Number (if applicable):____________________
 
Broker Name: _______________________________
 
DTC Participant Number: ______________________
  

 
24

 

 
SCHEDULE 3.1(g)
 
COMPANY CAPITALIZATION TABLE
 
COMMON STOCK AND COMMON STOCK EQUIVALENTS
ISSUED, OUTSTANDING AND RESERVED
 

DESCRIPTION
 
AMOUNT
 
Authorized Capital Stock
  355,000,000 
Authorized Common Stock
  350,000,000 
Issued Common Stock
  293,780,400 
Outstanding Common Stock
  293,780,400 
Treasury Stock
  0 
Authorized, but unissued
  49,787,601 
 
    
Authorized Preferred Stock
  5,000,000 
Issued Preferred Stock
  6,468 
 
    
Reserved for Equity Incentive Plans
  0 
Reserved for Convertible Debt
  0 
Reserved for Options and Warrants
  49,787,601 
Reserved for Other Purposes
  0 
 
    
TOTAL COMMON STOCK AND COMMON STOCK EQUIVALENTS OUTSTANDING
  343,568,001 

 
 
 
 
25

 

 
EXHIBIT A
 
Form of Certificate of Designation
 
 
 
 
 
 
 
 
26
